DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The examiner acknowledged the amendment made to the claims on 01/12/2022.
Claims 1-5, 8-11 and 16 are pending in the application. Claims 1-2 are currently amended. Claims 3-5, 8-11 and 16 are previously presented. Claims 6-7 and 12-15 are cancelled.  Claims 1-5, 8-11 and 16 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-5, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstenn US Patent Application Publication No. 2010/0323083 (hereinafter “Rubinstenn) in view of Robinson US Patent Application Publication No. 2013/0177672 (hereinafter “Robinson”), van de Akker EP0615691 A1 (hereinafter referred to as van de Akker) and Sipahi, “Improved multilayered antimicrobial alginate-based edible coating extends the shelf life of fresh-cut watermelon (Citrullus lanatus)”, Food Science and Technology, 2013, 51, pages 9-15 (cited in the office action mailed 05/04/2021, hereinafter referred to as Sipahi).
Regarding claims 1-2 and 8-9, Rubinstenn teaches that a beverage powder such as coffee powder is compressed under a pressure of 40 MPa and 100 MPa to make a compacted pellet (e.g., tablet) for easy transport, handling and use ([0010-0011]; [0035-0037]). Coffee is known to contain at least one polysaccharide.
Rubinstenn is silent regarding that the compacted pellet is sheathed with at least two coating layers wherein at least one of the layers comprises a cross-linked polysaccharide that comprises an alkaline earth metal alginate to form a capsule, the cross-linked polysaccharide obtained by the cross-linking of a polysaccharide with a cross-linking agent without the use of a polyol spacer, by first contacting the compacted pellet with the polysaccharide and only thereafter with a liquid containing the cross-linking agent.
Robinson teaches that encapsulating/encasing a food product such as coffee could reduce the reactivity of the product with regard to oxygen and water and so as to extend the shelf life of the product ([0040-0041]).
van de Akker teaches a process of coating a food product such as cheese with a cross-linked polysaccharide for moisture regulation and protection against microbial, wherein the cross-linked polysaccharide is obtained by the cross-linking of a polysaccharide (e.g., sodium alginate) with a cross-linking agent (e.g., calcium ion) without the use of a polyol spacer; van de Akker further teaches the coating is a multilayer coating and that the process comprises treating the cheese with an aqueous solution of alginate following by drying and crosslinked with calcium ion (Abstract;  column 1, line 1-4; column 2, line 8-15; column 3, line 10-18; column 5, line 18-20; column 6, line 20; calcium ions necessarily crosslink alginate forms calcium alginate).
Sipahi teaches a process of coating a food product such as fresh-cut watermelon with two layers of cross-linked polysaccharide to increase the shelf life of the food product, wherein the cross-linked polysaccharide is obtained by the cross-linking of a polysaccharide (e.g., sodium alginate) with a cross-linking agent (e.g., calcium ions) without the use of a polyol spacer. Specifically, Sipahi teaches submerging the food product in a liquid that comprises a crosslinking agent (e.g., calcium lactate solution) after treating the food product  with a polysaccharide solution, such that crosslinked polysaccharide is formed in the coating (Abstract; page 10, para. 2.2, 2.3 and 2.4, Fig. 1). 
Both Rubinstenn and Robinson are directed to coffee products, and where Robinson teaches encapsulating coffee product for reducing the reactivity of the product with regard to oxygen and water and extending the shelf life of the product, van de Akker and Sipahi describe the way to practice this encapsulation to protect the product from water and to extend the shelf life of the product.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rubinstenn by treating the compressed coffee powder with an aqueous solution of alginate following by drying and then applying calcium-containing liquid solution to form the multilayer alginate coatings that encapsulate the compressed coffee powder. Doing so would have protected the coffee product from oxygen and water and extended the shelf life of the product.
Calcium alginate as disclosed by van de Akker and Sipahi reads on “an earth metal alginate” as recited in claim 1.
The claim limitation “preparing a beverage from beverage powder, by introducing water into the capsule” is interpreted not to limit the claim.  Given that Rubinstenn in view of Robinson and van de Akker and Sipahi teaches a capsule of beverage (e.g., coffee) powder, it is clear Rubinstenn in view of Robinson, van de Akker and Sipahi would be capable of performing the intended use, i.e., preparing a beverage from beverage powder by introducing water into the capsule.
Regarding claim 3-5 and 16, given that the process as disclosed by Rubinstenn in view of Robinson, van de Akker and Sipahi involves treating the food product in sodium alginate first followed by drying and adding calcium ion, it logically follows that that at least 80% of an inner volume of the compacted pellet has a calcium ion content concentration of less than 1 mol/liter, less than 0.1 mol/liter, less than 0.001 mol/liter, or that the compacted pellet is at least substantially free of calcium ions (i.e., a sodium alginate coating formed around the food will necessarily prevent free calcium ions to get into the inner volume of the capsule).
Regarding claims 10-11, Rubinstenn in view of Robinson, van de Akker and Sipahi as recited above teaches a capsule comprising a compacted pellet of coffee powder and that the compact pellet is encapsulated with calcium alginate multilayer. The number of layer falls within or overlaps with that recited in the claim 11.
Rubinstenn teaches that the compacted coffee pellet is obtained by pressing the powder with a pressure of 40 and 100 MPa ([0036-0037]), the pressure of which falls within those recited in claims 10-11.


Response to Argument
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
Applicant’s argument on page 5 of the Remarks regarding van de Akker failing to teach contacting the food product in a separate step with a liquid containing calcium cross-linking agent is considered but is moot in view of the new ground of rejection necessitated by the amendment. In the instant case, the Office cites Sipahi to teach the 
Applicant argues on page 5 of the Remarks that van de Akker is directed to an edible coating and thus refers to a different problem than the presented invention whose purpose is to prepare a beverage from a capsule.
Applicant’s arguments are considered but found unpersuasive. van de Akker is directed to a crosslinked polysaccharide coating for food, is thus in the same field of endeavor as the claimed invention which is directed to a capsule that is made of crosslinked polysaccharide that encases a powder. Further, to prepare a beverage is merely intended use. In the instant case, since the cited arts as a whole teach the same capsule that encases a coffee powder, then the prior art would be capable of performing the intended use of preparing a beverage from the capsule.
Applicant argues on page 5 of the Remarks that Rubinstenn is silent about the compacted pellet being sheathed with at least two coating layers, and Robinson is silent regarding the composition of an encapsulation layer.
Those arguments are piecemeal. Applicant is reminded that the rejection is over Rubinstenn in view of Robinson, van de Akker and Sipahi, not Rubinstenn or Robinson alone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791